Citation Nr: 0615540	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  95-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for breathing problems, 
claimed as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1975, including active military service in the Southwest 
Asia theater of operations (SWA) from October 1990 to April 
1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The veteran provided 
oral testimony before a Hearing Officer at the RO in March 
1999 and via a video conference with a Veterans Law Judge in 
July 2002.  This claim was remanded by the Board in August 
2003 for further development.   

The original appeal to the Board includes service connection 
claims for lumbar spine disorder, fatigue and multiple joint 
pain, and headaches.  The Board, however, granted these 
claims in an August 2002 decision.  Similarly, the appeal 
also originally included the veteran's application to reopen 
service connection claim for cervical spine disability; 
however, the Board denied this claim in the same August 2002 
decision.  As a result, the above claims are no longer before 
the Board.  

The issue of entitlement to service connection for breathing 
problems, claimed as an undiagnosed illness, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In a statement dated in February 2006, received by the Board 
in March 2006, the veteran requested that he appear before 
the Board at a Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



